Citation Nr: 1224030	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-10 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability other than PTSD, claimed as dysthymia.
	

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO, inter alia, denied service connection for dysthymia.  The Veteran filed a notice of disagreement (NOD) in February 2007.  A statement of the case (SOC) was issued in March 2009 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2009.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In February 2010, the Board denied the claim for service connection for PTSD and remanded the claim for service connection for a psychiatric disability other than PTSD (claimed as dysthymia) to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a February 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

As alluded to above, the Veteran's claim for service connection for psychiatric disorder other than PTSD was originally characterized as one for service connection for dysthymia.  However, to more accurately reflect the evidence of record and to give the Veteran every possible consideration, the Board has recharacterized this claim as reflected on the title page.





FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate the claim remaining on appeal have been accomplished. 

2.  The Veteran's diagnosed personality disorder is not a disability for VA compensation purposes. 

3.  No psychiatric disability was shown in service, or for many years thereafter, and there is no competent evidence or opinion that there exists a medical relationship between a currently diagnosed psychiatric disability other than PTSD and the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability other than PTSD, claimed as dysthymia, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 4.127 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an April 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the April 2006 letter - which meets the content of notice requirements described in Dingess/Hartman and Pelegrini - also meets the VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records, records from the Social Security Administration (SSA), and the report of a July 1997 VA psychiatric examination for pension purposes.  Also of record and considered in connection with the appeal is the transcript of the June 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required. 

The Board notes that after initially receiving records from SSA pertaining to the favorable adjudication of the Veteran's earlier claim for SSA benefits, the RO sent follow-ups requests in August 2006 and October 2006 requesting copies of the private medical evidence dating from 1989 to 1996, which was referenced in the SSA records.  However, in an October 2006 response, a representative from SSA indicated that the Veteran's SSA file did not contain any medical records.  

During the June 2009 Board hearing, the Veteran testified that a private physician, Dr. Mecouch, had related his psychiatric disability to service when the physician examined him in conjunction with his claim for SSA benefits.  In its February 2010 remand, the Board determined that the RO should make reasonable efforts to obtain a record of the evaluation performed by Dr. Mecouch.  The Board notes that the RO's attempts to obtain records from Dr. Mecouch in November 2011 and February 2012 were unsuccessful.  In addition, the RO made an additional attempt to retrieve Dr. Mecouch's records through the SSA but was informed in January 2012 that medical records were not available as they had been destroyed.  The RO informed the Veteran of its unsuccessful attempts in a February 2012 SSOC.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate action to obtain those records, and that no further action in this regard is warranted. 
    
The Board also acknowledges that the Veteran was not afforded a VA examination and VA has no otherwise obtained a medical opinion in connection with the claim for service connection for a psychiatric disability other than PTSD.  However, as explained in more detail below, on these facts, no such examination or medical opinion is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as a psychosis, to include major depression, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a psychiatric disability other than PTSD, claimed as dysthymia, must be denied. 

At the outset, the Board notes that, in addition to diagnoses addressed below, the claims file reflects diagnoses of a personality disorder.  In this regard, a July 1997  VA examiner rendered an Axis II diagnosis of probable cluster A personality disorder and a private psychologist in August 1996 rendered Axis II diagnoses of dependent personality disorder and avoidant personality disorder.  The Board points out, however, that personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, to the extent that post-service records show the Veteran has been diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As for psychiatric diagnoses other than personality disorder, the evidence of record clearly establishes that the Veteran has current psychiatric disability other than PTSD.  In a June 1995 SSA decision, the Veteran was found to be disabled since May 1994 due to psychiatric disability.  The decision was based in large part on a March 1995 report from a private psychologist Dr. Tinker, who, in addition to PTSD, found that the Veteran suffered from delusional disorder and major depression. 

An August 1996 progress note from a private physician, Dr. Langese, reflects that the Veteran reported that he was depressed and was having some suicidal ideation.

The report of an August 1996 private psychological evaluation performed by Dr. Perkins reflects a diagnosis of adjustment disorder with depressed mood.  Dr. Perkins noted that over a year prior, the Veteran was viewed as showing signs of delusional thinking and depression but such was not evident at the time of the August 1996 evaluation.

On a July 1997 VA psychiatric examination for pension purposes, the Veteran's diagnoses included dysthymia and rule out generalized anxiety disorder.

In connection with a September 2004 VA outpatient clinic examination, a VA psychiatrist noted that the Veteran presented as quite isolated with fragmented thought processes and an eccentric manner.  The psychiatrist felt that there might be some history of affective disorder but the Veteran did not report a strong history of this.  The psychiatrist felt that the Veteran may well have had a delusional disorder but he was going to defer the diagnosis until he had more information.  The Veteran appeared to get along on his own reasonably well but the psychiatrist doubted that he could hold down a competitive job. 


The Veteran testified at the June 2009 hearing that he experienced two stressful events during service.  He alleged that the first incident involved a tornado at Sheppard Air Force Base which a third of the base was destroyed and 7 people were killed.  He reported that afterwards, he was involved with cleanup efforts.  He also reported that his father committed suicide while he was in service and that his death was very difficult for him.  He stated that he first sought psychiatric treatment in March 1993 from Dr. Tinker.

The Veteran's service treatment records are negative for any complaints, findings, or diagnosis pertinent to any psychiatric problems.  Psychiatric evaluation was normal at the time of the Veteran's separation from service.  

The Board has carefully considered and evaluated the evidence of record.  The appellant is competent to report his symptoms, present and past.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995). Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). However, in this case, the Board finds that the Veteran's assertions of psychiatric symptoms in and since service are not credible. 

Although the Veteran suggests that he experienced traumatic events during service, such reports are inconsistent with the normal separation examination.  In fact, the Veteran reported at the June 2011 hearing that he did not seek psychiatric treatment until 1993.  The records shows that the Veteran first sought psychiatric treatment in 1995, more than 28 years after service discharge.  In this regard, the Board finds that the Veteran's silence (coupled with his denial at separation and the normal separation examination) when otherwise affirmatively speaking, defies belief in this case.  

The Veteran filed his claim for a psychiatric disability related to service in March 2006, roughly 39 years after service separation.  However, the Board is faced with more than a silent record.  The Veteran's post service assertions are inconsistent with the contemporaneous history provided at the time of his service discharge.  The Veteran's assertions of psychiatric symptoms since service is self-interested, and not corroborated by any other evidence, lay or medical.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  In view of the above, the Board finds that the Veteran's statements in regard to having had psychiatric symptoms since service are not credible.  Therefore, his statements have no probative value. 

As noted, the first recorded diagnosis of a psychiatric disability other than PTSD was not until March 1995, over 28 years after service.  Clearly, such time period is well beyond the presumptive period for establishing service connection for a psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, neither the Veteran nor his representative has presented or identified any existing medical evidence or opinion reflecting that a current psychosis was manifested within the one-year presumptive period or otherwise indicating that there exists a medical nexus between any currently diagnosed psychiatric disability other than PTSD and service. As noted, during the June 2009 Board hearing, the Veteran testified that Dr. Mecouch had related his psychiatric disability to service when he was examined for SSA benefits.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as noted above, the RO's attempts to retrieve any medical records pertaining to the Veteran from Dr. Mecouch were unsuccessful.  Therefore, the Veteran's assertion about what a physician purportedly said is not competent nexus medical evidence.  
 
The Board also finds that, on these facts, no VA examination or medical opinion to address the etiology of current psychiatric disability other than PTSD is required.
In this regard, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  There is simply no medical or other persuasive evidence whatsoever to support the claim on the matter of whether a psychiatric disability other than PTSD had its onset in or is otherwise medically related to service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for the claimed disability, VA has no obligation to obtain any medical opinion commenting upon the etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).  

In the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain a medical opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)  

Furthermore, as regards any direct assertions by the Veteran and/or his representative that a psychiatric disability other than PTSD had its origins in or is otherwise medically-related to service, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of medical etiology of the disability for which service connection is sought-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As these individuals are not shown to be other than laypersons without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim remaining on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding that a current psychiatric disability other than PTSD is medically related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a psychiatric disability other than PTSD, claimed as dysthymia, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


